     Case 3:18-cv-01230-B Document 83 Filed 10/26/20                   Page 1 of 23 PageID 983



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 SALLY REAVES,                                      §
                                                    §
        Plaintiff,                                  §
                                                    §
 v.                                                 §     CIVIL ACTION NO. 3:18-cv-1230-B
                                                    §
 U.S. SMALL BUSINESS                                §
 ADMINISTRATION and JOVITA                          §
 CARRANZA, in her capacity as the                   §
 Administrator of the U.S. Small Business           §
 Administration,                                    §
                                                    §
        Defendants.                                 §

                           MEMORANDUM OPINION AND ORDER

        Before the Court is Plaintiff Sally Reaves’s Motion for Summary Judgment (Doc. 68) and

Defendants Jovita Carranza and U.S. Small Business Administration (collectively, “SBA”)’s Motion

for Summary Judgment (Doc. 66). These motions arise from the SBA’s decision to garnish Reaves’s

wages. For the reasons that follow, the Court affirms the SBA’s garnishment decision in all respects.

Accordingly, the Court GRANTS the SBA’s motion and DENIES Reaves’s motion.

                                                    I.

                                          BACKGROUND1

A.      Factual Background

        This case arises from Reaves’s objection to the SBA’s garnishment of her wages. Reaves



        1
          The Court draws the facts from the parties’ pleadings, the administrative record (Doc. 24-1), and
the supplemental administrative record (Doc. 54). In its citations to the administrative records, the Court
uses the “PageID” pagination generated by the Court’s filing system.

                                                   -1-
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                   Page 2 of 23 PageID 984



owned a company called Sagebrush Solutions, LLC. Doc. 58, Third Am. Compl., ¶¶ 10, 12; Doc. 60,

Answer, ¶¶ 10, 12. On November 29, 2006, Sagebrush entered into two separate loan agreements

with PlainsCapital Bank (PCB). Doc. 58, Third Am. Compl., ¶¶ 10, 11; Doc. 60, Answer, ¶¶ 10, 11.

Under the first agreement, Sagebrush received a one-million-dollar line of credit (LOC), which was

guaranteed by the SBA (the “SBA Loan”). Doc. 58, Third Am. Compl., ¶ 10; Doc. 60, Answer, ¶ 10.

Under the second agreement, Sagebrush received a $525,000 loan from PCB, but the SBA did not

guarantee this loan (the “2006 Conventional Loan”). Doc. 58, Third Am. Compl., ¶ 11; Doc. 60,

Answer, ¶ 11.

       Reaves and her business partner pledged their personal securities accounts to personally

guarantee both the SBA Loan and the 2006 Conventional Loan. Doc. 58, Third Am. Compl., ¶ 12;

Doc. 60, Answer, ¶ 12. To memorialize her guaranty of the SBA Loan, Reaves signed an agreement

with PCB on November 29, 2006 (the “Guaranty Agreement”). See generally Doc. 24-1, A.R.,

125–30. The same day, she also signed an agreement with PCB for the SBA Loan (the “Security

Agreement”) in which she agreed to “secure [her] guarantee with a second lien security interest” in

her personal securities accounts “subject only to a prior security interest” in the accounts “in favor

of [PCB] securing [Reaves’s] guarantee” of the 2006 Conventional Loan. Doc. 54, Suppl. A.R., 637.

       In April 2012, Sagebrush entered into a thirteenth modification of the SBA Loan with PCB.

Id. at 607–11. This modification required Sagebrush to pay down the SBA Loan balance by

$221,064.89, resulting in a balance of $750,000 on the SBA Loan; eliminated available credit for

draws; and required Sagebrush to make monthly payments of $10,513. Id. at 508.

       In relation to this modification, PCB twice corresponded with the SBA. See Doc. 24-1, A.R.,

123, 194–96. In the later correspondence, PCB requested that as part of the restructure, the “SBA

                                                -2-
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                      Page 3 of 23 PageID 985



allow all of [Reaves’s personal securities] to be pledged” behind two other loans by PCB, see id. at

123, neither of which were guaranteed by the SBA. Doc. 58, Third Am. Compl., ¶ 13; Doc. 60,

Answer, ¶ 13. The SBA approved this request. See Doc. 24-1, A.R., 123. The Court will refer to this

approval as “the subordination.”

        PCB’s first loan, which would maintain a first-lien position on the securities accounts under

the SBA-approved proposal, see id., was a March 6, 2012, term loan totaling $171,126.68 (“$171,127

Loan”). Doc. 69, Pl.’s Br., 4; Doc. 67, Defs.’ Br., 7. The other was an April 11, 2012, “revolving

credit loan” for $250,000 (“$250,000 LOC”). Doc. 69, Pl.’s Br., 4; see also Doc. 67, Defs.’ Br., 7. The

parties agree that Reaves pledged her personal securities accounts to guarantee the $250,000 LOC.

Doc. 69, Pl.’s Br., 4; Doc. 67, Defs.’ Br. 7. But Reaves asserts that she did not pledge her personal

securities accounts to guarantee the $171,127 Loan, see Doc. 69, Pl.’s Br., 4, although the

subordination request from PCB to the SBA states that PCB has a “[first-]lien loan of $171,127”

on the “marketable mutual funds.” Doc. 24-1, A.R., 123.2

        On August 14, 2015, PCB allegedly sent Sagebrush a demand letter indicating that the

$171,127 Loan and $250,000 LOC were due. Doc. 58, Third Am. Compl., ¶ 23. By this point,

Sagebrush had also defaulted on the SBA Loan. See id.; Doc. 67, Defs.’ Br., 8. On September 10,

2015, PCB liquidated Reaves’s personal securities accounts, which valued $217,125.75, as well as

the personal securities accounts of Reaves’s business partner, which valued $286,762.90. Doc. 58,




        2
           Because the Court found no basis for supplementing the administrative record, see Doc. 65, Mem.
Op. & Order, 9–10, the record lacks any other evidence of the collateral pledged to guarantee the $171,127
Loan. Doc. 80, Pl.’s Reply, 2; Doc. 54, Suppl. A.R., 505 (“Ms. Reaves does not provide documentary evidence
as to the terms of either the 2011 or 2012 loan. As these loans are outside the SBA loan program, [the] SBA
is without evidence of these loans.”).

                                                   -3-
     Case 3:18-cv-01230-B Document 83 Filed 10/26/20                Page 4 of 23 PageID 986



Third Am. Compl., ¶ 22; Doc. 60, Answer, ¶ 22. With these proceeds, PCB paid itself $97,221.78

on the $171,127 Loan, followed by $252,205.99 on the $250,000 LOC. Doc. 58, Third Am. Compl.,

¶ 24; Doc. 60, Answer, ¶ 24. Then, PCB applied $150,392.87 of the proceeds to the SBA Loan. Doc.

58, Third Am. Compl., ¶ 24; Doc. 60, Answer, ¶ 24. Thereafter, Sagebrush still owed $343,462.61

on the SBA Loan. Doc. 58, Third Am. Compl., ¶ 24; Doc. 60, Answer, ¶ 24. On January 15, 2016,

PCB requested that the SBA honor its guaranty on the SBA Loan. Doc. 54, Suppl. A.R., 516

(citation omitted). The SBA did so on March 28, 2016. Id. (citation omitted).

        Given the outstanding balance on the SBA Loan and Reaves’s personal guaranty of the loan,

in March 2018, the SBA issued an administrative wage garnishment order for payments made to

Reaves. Doc. 24-1, A.R., 192. Reaves then filed a request for a hearing and disputed the debt. See

id. at 222–26. After reviewing Reaves’s objections, a hearing officer concluded that garnishment was

proper, id. at 120, and Reaves then sought judicial review of this decision with the Court.

B.      Procedural Background

        Reaves initially filed suit against the SBA on May 14, 2018, seeking the Court’s review of the

SBA’s March 2018 decision to garnish her wages. Doc. 1, Compl., ¶ 5. After amending her complaint

twice, see Doc. 5, First Am. Compl., Doc. 32, Second Am. Compl., Reaves moved to remand the

case to the SBA. Doc. 43, Pl.’s Mot. to Remand, 1. Reaves asserted that in its March 2018 decision,

the SBA failed to consider several of her arguments. See id. at 8, 10. The Court agreed and remanded

the case to the SBA, directing the SBA to consider these arguments. See Doc. 53, Mem. Op. &

Order, 11–13.

        On February 11, 2020, the SBA filed a supplemental administrative record containing its

additional findings, dated February 5, 2020, pursuant to the Court’s remand order. See Doc. 54,

                                                -4-
     Case 3:18-cv-01230-B Document 83 Filed 10/26/20                 Page 5 of 23 PageID 987



Suppl. A.R., 495. Thereafter, Reaves filed her third amended complaint, which objects to several

findings from the SBA’s March 2018 and February 2020 decisions. See generally Doc. 58, Third Am.

Compl. One month later, Reaves filed a motion to supplement the administrative record with

additional evidence or remand the case to the SBA. See Doc. 61, Pl.’s Mot., 1. The Court denied this

motion, explaining that Reaves failed to show how the extra-record evidence fell into a recognized

exception to the “record rule” or why remand was warranted. Doc. 65, Mem. Op. & Order, 9–11.

          Subsequently, Reaves and the SBA filed cross-motions for summary judgment. See Doc. 66,

Defs.’ Mot.; Doc. 68, Pl.’s Mot. Because the Court has received all briefing on these motions, they

are now ripe for review.

                                                  II.

                                        LEGAL STANDARD

A.        Summary Judgment in Judicial Review of Agency Action

          The Administrative Procedure Act (APA) “provides a way for persons . . . ‘adversely affected

. . . by agency action . . .’ to obtain judicial review of that action.” Id. (quoting 5 U.S.C. § 702).

Section 706 of the APA establishes the scope of judicial review, which “has the function of

determining whether the administrative action is consistent with the law . . . .” See Girling Health

Care, Inc. v. Shalala, 85 F.3d 211, 215 (5th Cir. 1996) (citation and quotation marks omitted). Thus,

the summary-judgment standard for APA claims is not whether there is a genuine dispute of material

fact, but whether the agency action violated § 706. See, e.g., Tex. Comm. on Nat. Res. v. Van Winkle,

197 F. Supp. 2d 586, 596 (N.D. Tex. 2002) (analyzing whether the agency action violated

§ 706(2)(A)); City of Shoreacres v. Waterworth, 332 F. Supp. 2d 992, 1004–05 (S.D. Tex. 2004)

(same).

                                                  -5-
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                  Page 6 of 23 PageID 988



       Section 706 of the APA directs courts to set aside agency actions that are “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law[.]” § 706(2)(A).

“Arbitrary and capricious review asks whether the agency articulated a rational connection between

the facts found and the decision made.” Worldcall Interconnect, Inc. v. FCC, 907 F.3d 810, 817 (5th

Cir. 2018) (citation and quotation marks omitted). The arbitrary-and-capricious standard thus

requires the Court to ensure that the agency’s factual findings are “supported by ‘substantial

evidence.’” Id. at 817–18 (citing § 706(2)(E)); see also Desa Grp., Inc. v. SBA, 190 F. Supp. 3d 61,

68 (D.D.C. 2016) (citation omitted) (equating arbitrary-and-capricious review with

substantial-evidence review where “the arbitrary and capricious standard is performing that function

of assuring factual support”). Substantial evidence is “more than a scintilla, less than a

preponderance, and is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Worldcall, 907 F.3d at 818 (citation omitted). “In reviewing an agency’s

decision under the arbitrary and capricious standard, there is a presumption that the agency’s

decision is valid, and the plaintiff has the burden to overcome that presumption by showing that the

decision was erroneous.” Tex. Clinical Labs Inc. v. Sebelius, 612 F.3d 771, 775 (5th Cir. 2010)

(citation omitted).

       In contrast to findings of facts, which are subject to the arbitrary-and-capricious standard,

an agency’s legal conclusions are subject to an “effectively de novo” review. Tex. Tech Physicians

Assocs. v. U.S. Dep’t of Health & Hum. Servs., 917 F.3d 837, 844 (5th Cir. 2019) (citation omitted).




                                               -6-
     Case 3:18-cv-01230-B Document 83 Filed 10/26/20                     Page 7 of 23 PageID 989


                                                     III.

                                                ANALYSIS3

        The overall dispute between the parties is the propriety of the garnishment of Reaves’s wages.

In an effort to demonstrate that the garnishment was improper, Reaves attacks many of the SBA’s

findings with respect to the subordination of the SBA’s interest in Reaves’s personal securities

accounts. See Doc. 69, Pl.’s Br., 9–18. The Court first examines whether each of these findings is

“arbitrary, capricious, an abuse of discretion, . . . not in accordance with law,” or “unsupported by

substantial evidence . . . .” § 706(2)(A), (E).4 Thereafter, the Court turns to Reaves’s alternative

argument that because “neither PCB nor the SBA liquidated . . . Sagebrush’s trade and contingent

receivables,” the Court should set aside the garnishment decision. See Doc. 69, Pl.’s Br., 19. Finally,

the Court addresses Reaves’s request for the Court to reconsider its denial of her motion to

supplement the administrative record.

A.      The SBA Did Not Err in the Factual Determinations Attacked by Reaves.

        In her motion, Reaves asserts that the SBA “should not have consented” to the subordination

of its lien position and that “PCB should have applied the proceeds from the liquidation of [Reaves’s]

personal securities accounts to the SBA-guaranteed LOC first . . . .” Doc. 69, Pl.’s Br., 10. In support,

Reaves points out several agency findings that are, according to Reaves, “arbitrary, capricious, an

abuse of discretion, otherwise not in accordance with law, without observance of the procedure

required by law, or unsupported by substantial evidence.” Id. at 9. Below, the Court examines each


        3
            Because the parties’ cross-motions present the same issues, the Court addresses them together.
        4
         As explained above, these inquiries are synonymous when the Court reviews whether an agency
had factual support for its findings. See supra at Section II.A.

                                                     -7-
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 8 of 23 PageID 990


finding in turn and concludes that Reaves has not demonstrated error with respect to any of the

findings.

        1.      The SBA did not err in finding that the Guaranty Agreement allowed the SBA to
                subordinate its lien position.

        Reaves first attacks the SBA’s finding that the Guaranty Agreement permitted the SBA to

subordinate its lien position on the SBA Loan. Id. at 10 (citing Doc. 24-1, A.R., 119). Instead,

Reaves argues, the Guaranty Agreement “allowed only PCB to subordinate its lien position.” Id. In

response, the SBA points out that PCB—with the SBA’s permission—subordinated the SBA’s lien

position as permitted by the Guaranty Agreement. Doc. 72, Defs.’ Resp., 12.

        The Court agrees with the SBA and upholds this finding. The relevant provision of the

Guaranty Agreement provides that PCB “may . . . allow . . . subordination . . . of . . . security or

collateral, without notice to or consent by [Reaves] . . . .” Doc. 24-1, A.R., 127; see id. at 125, 130.

Pursuant to this authority, PCB sought the SBA’s approval to pledge Reaves’s securities in a lien

behind both (1) PCB’s $171,127 Loan, and (2) PCB’s $250,000 LOC. Id. at 123. Given that the

plain language of the Guaranty Agreement permits PCB to subordinate liens on Reaves’s securities

accounts, and PCB received the SBA’s approval to do so, the Court finds no basis for disturbing the

SBA’s finding that the Guaranty Agreement permitted the subordination.

        2.      The SBA did not err in its original decision by concluding that it was not harmed by
                the subordination.

        Next, Reaves disputes the SBA’s finding in its March 2018 decision that it “was not harmed

by the subordination.” Doc. 69, Pl.’s Br., 10 (citing Doc. 24-1, A.R., 119). According to Reaves, “the

SBA was harmed . . . because the subordination put the SBA in an unsecured position since the

collateral at the time of liquidation was not sufficient to pay PCB on the non-SBA guaranteed

                                                 -8-
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 9 of 23 PageID 991


indebtedness first and then pay the LOC in full.” Id. Absent the subordination, Reaves explains, “the

SBA would have been paid in full from the liquidation of [her] investment securities.” Id.

        The SBA’s conclusion that it was not harmed by the subordination was rational, so the Court

will not set it aside. As the SBA points out, the subordination “benefitted the SBA by reducing the

SBA-guaranteed line of credit by $221,064.89, reduc[ing] the loan exposure risk, and converting the

SBA loan from a line of credit to a fixed loan requiring principal and interest payment[s] . . . .” Doc.

72, Defs.’ Resp., 13 (citing Doc. 54, Suppl. A.R., 509). Additionally, the hearing officer explained

that had the SBA rejected the subordination, “the restructure would have failed” and “the

investment securities would then have been applied to the SBA [Loan] in second lien position

against a larger balance.” Doc. 54, Suppl. A.R., 510. In light of these findings, the Court holds that

the SBA’s conclusion that it was not harmed by the subordination is not arbitrary or capricious.

        And in any event, as the SBA points out, “this attack has no consequence on whether the

subordination was proper . . . .” Doc. 79, Defs.’ Reply, 3. Indeed, Reaves fails to explain how any

harm to the SBA—or lack thereof—affects the propriety of the subordination or the resulting

garnishment. See Doc. 69, Pl.’s Br., 10–11; see also Doc. 58, Third Am. Compl., ¶ 35. Reaves thus

has not demonstrated prejudicial error with respect to this finding. See § 706 (“[D]ue account shall

be taken of the rule of prejudicial error.”).

        3.      The SBA did not err in relying upon the assumption that the 2006 Conventional
                Loan was not paid off prior to the subordination.

        Reaves also objects to several findings in the SBA’s remand decision that, according to

Reaves, “were all based on the assumption . . . that the 2006 Conventional Loan . . . had not been

paid in full at the time of the 2012 subordination.” Doc. 69, Pl.’s Br., 11. These findings include:


                                                 -9-
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 10 of 23 PageID 992


(1) that UCC filings from 2011 and 2012 relate to the 2006 Conventional Loan; (2) that the SBA

held a third-lien position on Reaves’s securities accounts as a result of the subordination; and (3) the

SBA’s lien position before and after the subordination. Id. at 11–12.

        According to Reaves, because “there is not substantial evidence that the 2006 Conventional

Loan . . . had not been paid in full at the time of the subordination,” there is not substantial evidence

“that the SBA still held a second lien in [Reaves’s] personal securities accounts at that time.” Id. at

12. Based on this reasoning, Reaves urges the Court to set aside the SBA’s findings, listed above,

which assume the SBA had a second lien in Reaves’s securities accounts before the subordination.

Id. Though the objected-to findings are related, the Court analyzes the each one in turn below.

                a.      The SBA’s finding that UCC filings from 2011 and 2012 relate to the 2006
                        Conventional Loan is not arbitrary or capricious.

        Reaves first objects to the SBA’s finding that UCC filings from 2011 and 2012 pertain to the

2006 Conventional Loan. Id. at 11. Specifically, on remand, the hearing officer analyzed UCC filings

that substantiated the second-lien position of the SBA Loan in 2006. See Doc. 54, Suppl. A.R.,

505–06. In this analysis, the hearing officer explained that the UCC filing relating to the SBA Loan

“bears a higher number indicating it was filed” after the 2006 Conventional Loan. Id. at 506. Further,

the hearing officer found that UCC filings from 2011 and 2012 relate to the 2006 Conventional Loan

because they “are identified as relating to” it. Id. The 2011 filing contains “optional filer reference

data” that states “(Conventional Loan - 2011).” Doc. 24-1, A.R., 235. Likewise, the 2012 filing bears

a notation of “(Conventional Loan - 2012).” Id. at 234.

        Though the Court cannot determine the accuracy of the hearing officer’s conclusion that

these filings pertain to the 2006 Conventional Loan, it nonetheless upholds this finding. The


                                                 - 10 -
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                  Page 11 of 23 PageID 993


referenced conventional loans—“(Conventional Loan - 2011)” and “(Conventional Loan - 2012)”—

could be distinct from the 2006 Conventional Loan. But the Court need not make such a

determination, because its review is limited to whether there is “evidence as a reasonable mind might

accept as adequate to support [the hearing officer’s] conclusion.” Worldcall, 907 F.3d at 818 (quoting

Elgin Nursing & Rehab. Ctr. v. U.S. Dep’t of Health & Hum. Servs., 718 F.3d 488, 495 (5th Cir.

2013)). And here, the hearing officer’s conclusion that the filings relate to the 2006 Conventional

Loan is reasonable in light of the notations on the UCC filings. Further, in the decision, the hearing

officer noted that Reaves did “not provide documentary evidence as to the terms of either the 2011

or 2012 loan,” and that the “SBA is without evidence of these loans.” Doc. 54, Suppl. A.R., 505.

Given these circumstances, the Court cannot conclude that the SBA’s linking of the 2011 and 2012

UCC filings with the 2006 Conventional Loan was arbitrary or capricious.

               b.      The SBA properly concluded that the subordination left the SBA in a third-lien
                       position.

       Reaves next objects to the SBA’s finding that it was in a third-lien position following the

subordination. Doc. 69, Pl.’s Br., 11.

       This finding is supported by substantial evidence. Namely, the hearing officer relied upon the

subordination agreement between PCB and the SBA in charting the effect of the subordination. See

Doc. 54, Suppl. A.R., 507 (citing Doc. 24-1, A.R., 123). This agreement was a letter from PCB that

was subsequently approved by the SBA. See Doc. 24-1, A.R., 123. In the letter, PCB asked that the

SBA “allow all of the marketable securities to be pledged to the proposed $750,000 term loan be

pledged instead (in a 2nd lien behind the 1st lien loan described above) to the $250,000 conventional

revolving line of credit.” Doc. 24-1, A.R., 123 (emphasis added). The “1st lien loan described above”


                                                - 11 -
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                  Page 12 of 23 PageID 994


was the $171,127 Loan. Id. Given that the SBA agreed to subordinate its interest in Reaves’s

securities to that of PCB’s interest arising from (1) the $171,127 Loan, and (2) $250,000 LOC, the

conclusion that the SBA assumed a third-lien position upon subordination is not arbitrary or

capricious.

               c.      The SBA did not err in concluding on remand that it held a second-lien position
                       before the subordination and a third-lien position thereafter.

       Reaves objects to the SBA’s finding that the subordination resulted in the SBA Loan moving

from a second-lien position to a third-lien position. Doc. 69, Pl.’s Br., 11–12.

       The Court finds no basis for setting aside this finding. To the extent Reaves objects to the

hearing officer’s finding that the SBA held a third-lien position post-subordination, the Court has

already addressed this finding as supported by substantial evidence. See supra at Section III.A.3.b.

And insofar as Reaves argues that the hearing officer lacked evidence to conclude that the SBA had

a second-lien position before the subordination, the Court disagrees.

       As the hearing officer pointed out, Reaves’s 2006 Security Agreement explicitly states that

she agreed to secure her SBA Loan “with a second lien security interest” in her personal securities,

“subject only to a prior security interest” in the 2006 Conventional Loan. Doc. 54, Suppl., A.R., 505

(referring to id. at 637–38). Further, the hearing officer noted that the Security Agreement governed

“any and all renewals and extensions” of Reaves’s debt. Id. In light of this Security Agreement and

PCB’s representation to the SBA that it maintained a first-lien position prior to the subordination,

see Doc. 24-1, A.R., 123, the hearing officer reasonably concluded that the SBA maintained a

second-lien interest leading up to the subordination. Though Reaves suggests that the 2006

Conventional Loan was paid off prior to the subordination, Reaves has not pointed to any evidence


                                                - 12 -
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 13 of 23 PageID 995


in the record in support. See Doc. 69, Pl.’s Br., 12. Thus, the hearing officer reasonably concluded

that the SBA held a second-lien position before the subordination, and this finding should not be

set aside.

        4.      The SBA did not err in concluding on remand that it was not harmed by the
                subordination.

        Reaves asks the Court to set aside the SBA’s February 2020 finding that the SBA was not

harmed by the subordination. Doc. 69, Pl.’s Br., 10–11, 12–13. In explaining why this finding should

be set aside, Reaves repeats arguments already made: absent subordination, the SBA could have been

“paid in full or nearly paid in full,” and “there is no evidence . . . that the SBA was still in a second

lien position” leading up to the subordination. Id. at 13.

        But the Court rejects these already-addressed arguments. As to the former argument that the

SBA could have received full payment and thus was harmed, the Court has already held that the

hearing officer’s conclusion that the SBA was not harmed was neither arbitrary nor capricious. See

supra at Section III.A.2. And as for the latter argument regarding the SBA’s pre-subordination lien

position, the Court has explained that the hearing officer could reasonably conclude that the SBA

held a second-lien position leading up to the subordination. See supra at Section III.A.3.c.

Accordingly, for the reasons already stated, the Court holds that the SBA’s February 2020 finding

regarding harm was supported by substantial evidence.

        5.      The SBA’s finding that PCB acted ethically was not arbitrary or capricious.

        In her motion, Reaves asserts that the SBA lacked “substantial evidence” to find that PCB

acted ethically. See Doc. 69, Pl.’s Br., 14 (citing Doc. 54, Suppl. A.R., 511–12).

        Reaves has not met her burden of demonstrating that this finding is arbitrary or capricious.


                                                 - 13 -
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 14 of 23 PageID 996


In explaining this finding, the hearing officer stated that Reaves failed to submit any “allegations or

evidence of unethical acts or omissions by [PCB]. . . .” Doc. 54, Suppl. A.R., 511. And Reaves has

not pointed to any argument in the record suggesting unethical conduct.

        Rather, Reaves now suggests that PCB’s statement to the SBA that the $171,127 Loan had

a first-lien position prior to the subordination lacks support in the record. See Doc. 69, Pl.’s Br., 14.

In essence, Reaves argues that the hearing officer lacked substantial evidence to conclude that PCB

“appears to have acted ethically,” Doc. 54, Suppl. A.R., 511, because there is not evidence in the

record verifying the accuracy of PCB’s statement to the SBA. But such an argument does not

demonstrate how, based on the record, it was unreasonable for the hearing officer to conclude that

PCB appears to have acted ethically. Given the lack of allegations of unethical behavior by PCB,

Reaves has not met her burden of showing that the hearing officer’s conclusion was unreasonable.

        Additionally, Reaves asserts that PCB acted unethically by failing to collect on Sagebrush’s

accounts receivable. Doc. 69, Pl.’s Br., 14–15. But as the SBA points out, this allegation of unethical

conduct was not before the hearing officer. Doc. 72, Defs.’ Resp., 15–16. Nor has the Court found

any evidence in the record suggesting unethical conduct by PCB. Accordingly, the hearing officer’s

conclusion that PCB appears to have acted ethically was not arbitrary or capricious.

        6.      The Court will not set aside the SBA’s finding that the subordination was in
                Sagebrush and the SBA’s best interest.

        In addition to objecting to the finding that the SBA was not harmed by the subordination,

Reaves objects to the finding that the subordination was “in the best interest of [Sagebrush and the

SBA] by allowing investment collateral to move to third lien position[.]” Doc. 69, Pl.’s Br., 15

(quoting Doc. 54, Suppl. A.R., 511). Reaves first re-urges her position that “the findings about lien


                                                 - 14 -
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 15 of 23 PageID 997


position should be set aside . . . .” Id. But as the Court has already explained, the SBA had substantial

evidence for its conclusion regarding the SBA’s lien position. See supra at Section III.A.3.b–c.

        Second, Reaves argues that the subordination was not in her best interest. Doc. 69, Pl.’s Br.,

15. As a preliminary matter, Reaves characterizes the hearing officer’s decision as a finding that the

subordination was in Reaves’s best interest. See id. But the hearing officer was not considering

Reaves’s interests—she was considering those of “the borrower,” Sagebrush. See Doc. 54, Suppl.

A.R., 503, 511. Thus, the Court reviews whether the hearing officer’s finding that the SBA acted

in Sagebrush’s best interest is arbitrary or capricious.

        Upon review, the Court concludes that this finding was not arbitrary or capricious. In finding

that the subordination was in Sagebrush’s best interest, the hearing officer explained that PCB first

attempted to secure a new line of credit for Sagebrush through a first lien on Sagebrush’s accounts

receivable. Id. at 511. “Only after that proved impossible . . . did [PCB] suggest collateralizing the

new line with a second interest on the collateral securing the guaranty.” Id. Under these

circumstances, the hearing officer found that PCB “demonstrated a flexibility and problem solving

that allowed a line of credit [to] be approved for Sagebrush to continue to use.” Id. at 511–12. Rather

than facing liquidation of its collateral, Sagebrush “was able to continue to operate for several years”

after the subordination. Id. at 512.

        The Court finds this analysis reasonable. “Perhaps a different factfinder could have reached

a different conclusion, focusing on different evidence[,]” . . . [b]ut that does not mean the SBA’s

conclusion was arbitrary.” Ardmore Consulting Grp. v. Contreras-Sweet, 118 F. Supp. 3d 388, 395

(D.D.C. 2015) (citing Morall v. D.E.A., 412 F.3d 165, 176 (D.C. Cir. 2005)). Thus, the Court

declines to set aside this finding.

                                                 - 15 -
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 16 of 23 PageID 998


        7.      The Court will not set aside the SBA’s finding that the subordination complied with
                the SBA’s Standard Operating Procedure 50 10 4.

        Reaves objects to the finding that the subordination complied with Standard Operating

Procedure (SOP) 50 10 4, which “allowed the SBA several options other than subordinating the

SBA’s security interest in the personal securities accounts . . . .” Doc. 69, Pl.’s Br., 15–16 (quoting

Doc. 54, Suppl. A.R., 512). But Reaves does not explain how the SBA failed to comply with this

SOP. See id. And in the SBA’s decision on remand, the hearing officer explained that the SBA

complied with SOP 50 10 4 by “terming out” the outstanding balance of the SBA Loan. Doc. 54,

Suppl. A.R., 512 (citing SOP 50 10 4, § 14(j)). The Court sees no basis for concluding this finding

is arbitrary or capricious.

        8.      The SBA’s conclusion that it complied with SOP 50 50 4 is not arbitrary or
                capricious.

        Reaves next contests the conclusion that the subordination complied with SOP 50 50 4,

which permits subordination of a lien held by the SBA “to a lender that will provide new money to

the borrower in order to improve [the] borrower’s cash flow.” Doc. 69, Pl.’s Br., 16–17 (quoting Doc.

54, Suppl. A.R., 512). The hearing officer found that the SBA complied with this provision “by

having SBA’s lien on the [guarantor’s] collateral be subordinated in exchange for the new money

lent by [PCB] which was used to partially pay down the [SBA Loan] and provide future working

capital to Sagebrush.” Doc. 54, Suppl. A.R., 512.

        In disputing this finding, Reaves first argues that there is insufficient evidence that the money

PCB lent to Sagebrush was used to pay off the SBA Loan. Doc. 69, Pl.’s Br., 17. The SBA, however,

contends that “[i]t was the new money that authorized a subordination [under SOP 50 50 4], not

the use of the new money.” Doc. 72, Defs.’ Resp., 16. Put differently, the SBA argues that the use

                                                 - 16 -
  Case 3:18-cv-01230-B Document 83 Filed 10/26/20                   Page 17 of 23 PageID 999


of the new money is immaterial to the hearing officer’s conclusion that the SBA complied with SOP

50 50 4.

       The Court agrees with the SBA. As the hearing officer noted, the subordination allowed

Sagebrush to obtain a $250,000 LOC. See Doc. 54, Suppl. A.R., 512; Doc. 24-1, A.R., 123

(providing evidence of the $250,000 LOC). This appears to satisfy SOP 50 50 4, which does not

mention the use of new money. Thus, Reaves has not demonstrated how the hearing officer’s finding

regarding the use of the $250,000 LOC is of any consequence. As a result, Reaves has not met her

burden of demonstrating error in the SBA’s finding that the subordination satisfied SOP 50 50 4.

Further, to the extent Reaves disputes the hearing officer’s statement that Sagebrush used the money

lent by PCB to pay down the SBA Loan, she has not shown prejudice based on this finding. See

§ 706; City of Arlington v. F.C.C., 668 F.3d 229, 243 (5th Cir. 2012) (citations omitted).

       In her response and reply briefs, Reaves shifts grounds to argue that for the subordination to

comport with SOP 50 50 4, PCB’s provision of the $250,000 LOC must improve Sagebrush’s cash

flow. Doc, 73, Pl.’s Resp., 3; Doc. 80, Pl.’s Reply, 3–4. Due to the terms of the subordination, Reaves

claims, Sagebrush’s cash flow did not improve. Doc. 80, Pl.’s Reply, 3–4.

       The Court rejects this argument, too. Given that PCB provided Reaves with the $250,000

LOC as part of the subordination, the Court sees no error in the hearing officer’s conclusion that the

subordination comported with SOP 50 50 4. SOP 50 50 4 does not appear to require the SBA to

analyze every condition surrounding the lender’s provision of new money and determine the net

effect of these conditions—rather, the SOP states only that an SBA lien on collateral may be

subordinated “to a lender that will provide new money to improve borrower’s cash flow.” SOP 50 50

4, Ch. 7, Question 5, § h(1)(a). PCB provided the $250,000 LOC to Sagebrush, and the hearing

                                                - 17 -
 Case 3:18-cv-01230-B Document 83 Filed 10/26/20                      Page 18 of 23 PageID 1000


officer could reasonably conclude that this new money improved Sagebrush’s cash flow.

         In sum, Reaves has not demonstrated that the SBA erred by finding that the subordination

complied with SOP 50 50 4, nor has Reaves shown any prejudice based on the finding that

Sagebrush used the money lent by PCB to pay down the SBA Loan. Consequently, the Court will

not set aside the finding that the subordination complied with SOP 50 50 4.

         9.      The Court upholds the SBA’s finding that the loans at issue were not in a piggyback
                 structure.

         Reaves objects to the hearing officer’s finding that neither the original structuring of the loans

nor the subordination “result[ed] in a piggyback structure.” Doc. 69, Pl.’s Br., 17–18 (citing Doc. 54,

Suppl. A.R., 513–14). SOP 50 10 5(D) prohibits lenders from creating a piggyback structure, which

“occurs when one or more lenders provide more than one loan to a single borrower at or about the

same time, financing the same or similar purpose, and where the SBA-guaranteed loan is secured

with a junior lien position . . . on the collateral securing the non-guaranteed loan(s).” SOP 50 10

5(D).5

         The conclusion that the loans were not in a piggyback structure in 2006 is not arbitrary or

capricious. As a preliminary matter, Reaves does not explain how the original structuring resulted in

improper piggybacking; rather, she states “that the piggy back structure is [the] 13th Modification

of the LOC to the $250,000 Loan.” Doc. 69, Pl.’s Br., 18. But even assuming Reaves contests the

original 2006 structuring, her argument fails. As the hearing officer explained, “the primary collateral

required by the SBA authorization was a 1st position security interest in contracts . . . .” Doc. 54,




         5
         The relevant SOP at the time of the initial structuring in 2006 contained the same provision. See
Doc. 54, Suppl. A.R., 513 (citing SOP 50 10(4)(e)).

                                                   - 18 -
 Case 3:18-cv-01230-B Document 83 Filed 10/26/20                  Page 19 of 23 PageID 1001


Suppl. A.R., 514. Indeed, although the 2006 Conventional Loan held a first-lien position on the

securities accounts in 2006 and the SBA Loan held a second-lien position, the SBA still maintained

a first-lien position on Sagebrush’s contracts. Id. Accordingly, the SBA did not guarantee the SBA

Loan “with a junior lien position,” see SOP 50 10 5(D), and there was no piggyback structure in

2006.

        Nor did the modification of the loans resulting from the subordination create a piggyback

structure because, as the hearing officer explained on remand, “the new non-SBA line of credit was

made at a different time than the [SBA Loan] . . . .” Doc. 54, Suppl. A.R., 514. Specifically, as

Reaves recognizes, the $250,000 LOC originated in 2012. Doc. 69, Pl.’s Br., 5. Reaves also

acknowledges that the SBA Loan was created in 2006, and that due to the 2012 modification, there

was a “change to the terms of the [SBA Loan] . . . .” Id. at 3, 4 (emphasis added). Thus, the SBA

Loan was not created in 2012 and was not provided “at or about the same time” as the $250,000

LOC. Accordingly, the Court agrees with the SBA that the subordination did not create a piggyback

structure.

        10.    The liquidation of Reaves’s securities accounts complied with 31 U.S.C. § 3713.

        Reaves contests the SBA’s finding that the liquidation of her securities accounts complied

with 31 U.S.C. § 3713. Doc. 69, Pl.’s Br., 18 (citing Doc. 54, Suppl. A.R., 515–17). Section 3713

provides that under certain circumstances, “[a] claim of the United States Government shall be paid

first” among those of other creditors. Here, the parties dispute whether the SBA (and thus the

Government) had a claim at the time of liquidation. See Doc. 69, Pl.’s Br., 19; Doc. 72, Defs.’ Resp.,

11–12. The hearing officer concluded that the SBA did not have a claim because, as explained in

a treatise published by the Department of Treasury, “a debt arising from a guaranteed loan (like the

                                                - 19 -
 Case 3:18-cv-01230-B Document 83 Filed 10/26/20                     Page 20 of 23 PageID 1002


SBA 7(a) loan program) does not become a claim of the government until the government

repurchases the loan or pays the loss claim.” Doc. 54, Suppl. A.R., 515 (citation omitted). Because

PCB requested that the SBA honor its loan guaranty on January 15, 2016, and the SBA “approved

the purchase of the guaranty” on March 28, 2016, the hearing officer reasoned that “the SBA claim

became choate on or about March 28, 2016.” Id. at 516. Accordingly, the hearing officer concluded

that the SBA did not have a claim under § 3713 at the time of liquidation. Id.

        Reaves ask the Court to set aside this finding based on United States v. Excellair, Inc., a 1986

case from the District of Colorado. See Doc. 69, Pl.’s Br., 19. In Excellair, the district court reasoned:

“The sole sensible interpretation of [§ 3713] is that a loan guaranteed by the government is a ‘claim

of the United States’ even when at the time of transfer, the guarantee had not yet been honored.”

637 F. Supp. 1377, 1395 (D. Colo. 1986) (quoting § 3713(a)(1)). The SBA, on the other hand,

contends that the hearing officer’s finding that the SBA did not have a claim was sound. See Doc.

67, Defs.’ Br., 21–22.

        The Court concludes that the liquidation did not violate § 3713. Whether or not the SBA

had a claim within the meaning of § 3713 is a question of law that is subject to review de novo. See

Tex. Tech, 917 F.3d at 844 (citation omitted). A “claim” under § 3713 includes “any amount of

funds or property that has been determined by an appropriate official of the Federal Government to

be owed to the United States . . . .” 31 U.S.C. § 3701(b)(1).

        There is no controlling authority addressing whether an agency-guaranteed debt on a loan

is “owed” to the agency before the agency repurchases the loan. But numerous courts analyzing an

agency–guarantor’s right to a priority claim upon the debtor’s filing of bankruptcy have concluded

that to obtain priority, the agency–guarantor must have “actual legal title” of the debt prior to the

                                                  - 20 -
 Case 3:18-cv-01230-B Document 83 Filed 10/26/20                       Page 21 of 23 PageID 1003


bankruptcy filing. See United States v. Brocato, 403 F.2d 105, 108–09 (5th Cir. 1968) (applying the

predecessor–statute to § 3713); Guillermety v. Sec’y of Educ., 241 F. Supp. 2d 727, 733–34 (E.D.

Mich. 2002) (rejecting the plaintiffs’ argument that under § 3713, “a debt can be a claim of the

United States even if the debt is not yet owed to, or enforceable by, the United States” (internal

quotation marks omitted)); United States v. Schlesinger, 88 F. Supp. 2d 431, 459 (D. Md. 2000)

(concluding that the debtor did not become indebted to the United States under § 3713 until the

defaulted note was assigned to a federal agency). This conclusion makes sense—a debt that is not

yet assigned to the United States cannot be owed to the United States.

        In the same vein, here, Reaves owed PCB—not the SBA—until the SBA, as guarantor,

purchased the loan. Consequently, Reaves did not owe the SBA until its purchase of the loan on

March 28, 2016. See Doc. 54, Suppl. A.R., 692 (approving guaranty purchase). Since the parties

agree that liquidation of Reaves’s securities accounts occurred prior to this date, see Doc. 58, Pl.’s

Third Am. Compl., ¶ 22; Doc. 60, Defs.’ Answer, ¶ 22, the SBA was not entitled to priority under

§ 3713 at the time of liquidation Accordingly, the Court agrees with the SBA that the United States

did not have a priority claim under § 3713.

B.      Reaves’s Assertion that PCB and the SBA Failed to Liquidate Sagebrush’s Trade Accounts
        Receivable Does Not Warrant Reversal.

        In the alternative, Reaves asks the Court to set aside the garnishment decision based on the

failure of PCB and the SBA to liquidate “other collateral for the LOC, including Sagebrush’s trade

and contingent receivables . . . .” Doc. 69, Pl.’s Br., 19.6 Reaves explains that the relevant SOPs



        6
          The parties dispute whether Reaves can raise this argument so late in the proceedings. See Doc. 67,
Defs.’ Br., 22; Doc. 80, Pl.’s Reply, 5–6. The Court assumes without deciding that Reaves may raise the
argument because, as discussed below, it does not warrant reversal of the SBA’s decision.

                                                   - 21 -
 Case 3:18-cv-01230-B Document 83 Filed 10/26/20                     Page 22 of 23 PageID 1004


required PCB or the SBA to liquidate Sagebrush’s other collateral, including its trade accounts

receivables, to satisfy the SBA Loan. Doc. 69, Pl.’s Br., 20–21. Because the record lacks substantial

evidence that the SBA complied with these SOPs, Reaves argues, the Court should overturn the

garnishment decision. Id. In support, Reaves points to a December 2015 email in which the Senior

Vice President of PCB stated that the value of Sagebrush’s accounts receivable, as of March 2015,

was $249,851. Id. at 21 (citing Doc. 24-1, A.R., 190).7

        With this evidence, however, Reaves falls short of meeting her burden to demonstrate error.

In essence, Reaves asks the Court to infer—based on a single email—that because Sagebrush had

$249,851 in accounts receivable in March 2015, it necessarily maintained this value until liquidation.

See id. Reaves then suggests that crediting this inference, the Court should set aside the garnishment

decision because the record lacks evidence “that any liquidation of the collateral for the [SBA Loan]

occurred . . . .” Id. at 20. But a single email recounting Sagebrush’s accounts receivable six months

before liquidation does not overcome the “presumption that the [SBA’s] decision is valid . . . .” See

Tex. Clinical Labs, 612 F.3d at 775 (citation omitted). Nor does a lack of evidence of the liquidation

of Sagebrush’s accounts receivable doom the SBA’s garnishment decision—as Reaves appears to

concede, she never raised this argument at the agency level, so the hearing officer had no occasion

to address it. See Doc. 80, Pl.’s Reply, 5–6. Reaves cannot argue that the SBA lacked substantial

evidence for a conclusion that it never made.

        In sum, Reaves has not met her burden of showing that PCB or the SBA should have

liquidated Sagebrush’s accounts receivable. Thus, the Court rejects Reaves’s argument for reversal

        7
          Reaves cited “PageID 90” of Document 24-1. Doc. 69, Pl.’s Br., 21. But there is not a PageID 90
in Document 24-1. Because PageID 190 appears to be the email Reaves describes, the Court assumes it is the
page she intended to cite.

                                                  - 22 -
 Case 3:18-cv-01230-B Document 83 Filed 10/26/20                    Page 23 of 23 PageID 1005


on this basis.

C.        The Court Declines to Reconsider the Exclusion of Reaves’s Extra-Record Evidence.

          In her reply brief, Reaves urges the Court to reconsider its decision denying her motion to

supplement the administrative record. Doc. 80, Pl.’s Reply, 2 (citing Doc. 65, Mem. Op. & Order).

In that decision, the Court explained that “Reaves fail[ed] to articulate how the specific evidence

[offered fell] within an exception permitting supplementation of the administrative record.” Doc. 65,

Mem. Op. & Order, 8. Mere relevance, the Court reasoned, “does not justify the addition of

extra-record evidence.” Id. (citations omitted).

          Reaves has not advanced any new argument with respect to supplementation of the

administrative record. See generally Doc. 80, Pl.’s Reply. As a result, the Court will not reconsider its

ruling.

                                                   IV.

                                           CONCLUSION

          For the foregoing reasons, the Court affirms the SBA’s decision to garnish Reaves’s wages.

Accordingly, the Court DENIES Reaves’s motion for summary judgment (Doc. 68) and GRANTS

the SBA’s motion for summary judgment (Doc. 66).



          SO ORDERED.

          SIGNED: October 26, 2020.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE

                                                 - 23 -
